Title: John Adams to Abigail Adams, 14 January 1777
From: Adams, John
To: Adams, Abigail


     
      Hartford Jany. 14. 1777
     
     It is now generally believed here that G. Washington has killed and taken at least two Thousands of Mr. Howes Army since Christmas. Indeed the Evidence of it is from the Generals own Letters. You know I ever thought Mr. Hows march through the Jerseys a rash Step. It has proved so—but how much more so would it have been thought if the Americans could all have viewed it in that light and exerted themselves as they might and ought. The whole Flock would infallibly have been taken in the Net.
     The little Nest of Hornets in Rhode Island—is it to remain unmolested this Winter? The Honour of New England is concerned—if they are not crushed I will never again glory in being a N.E. man. There are now N.E. Generals, Officers and soldiers and if something is not done, any Man may after that call New England men Poltroons with all my Heart.
    